Me. Justice Wall delivered the opinion of the Court. The only points urged in the brief of the appellant are that the court improperly instructed the jury at the instance of the plaintiff and that the evidence does not support the verdict. Neither of these can be considered for the reason that the bill of exceptions does not contain the instructions or the motion for new trial. The clerk has copied the motion and the instructions in his transcript, but, as is well settled, this is not the proper practice, and unless they .are preserved in the bill of exceptions error can not be assigned upon the ruling of the court in respect thereto. The judgment will be affirmed.